Title: To James Madison from Edmund Pendleton, 11 February 1782
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virga Feby 11. 1782
I have missed two Posts to get a letter from you, which proceeds from the Susquehanah being frozen which stopd the passage of the Post; the Mail however came to Fredg. but only brought an old letter from Mr Jones.
We have been amused with contrary Reports concerning the arrival of a large reinforcement to the British Army at Charles Town. Genl Green’s account of their amount, near 5000, has since been contradicted by officers from his camp, who say [no] Troops came from Ireland, & all who got there were the 3 Regiments from New York. I yet think these Gentn were under a mistake, and that Green’s relation was too well founded. We are just now told by a Gentn. from Phila. that the Enemy had certainly evacuated New York. I am impatient to have a confirmation of this, & to hear their destination which I suppose is either to the Southern States, or to the West Indies. We are just going to celebrate this anniversary of the General’s birth, & I cannot but add that I am
Dr Sr Yr mo. affe friend
Edmd Pendleton
